DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
All pending claims 1-15 filed March 29, 2021 were examined in this final office action necessitated by amendment.
Response to Arguments
35 USC 101
Rejection is withdrawn in light of the amendment to claim 6.
Rejection of claims 1-6 for subject matter ineligibility is withdrawn in light of the amendment to each independent claim.
35 USC 102
Applicant’s arguments, see remarks filed March 29, 2021, with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection necessitated by amendment. Arguments 
Applicant’s patent counsel is welcome to schedule a telephone interview for further discussion having a goal of mapping a path to allowance. While there is no guarantee of an allowance, it seems worthwhile to address the issues directly.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 10 and 13 are rejected under 35 USC 103 as being unpatentable over Hendricks et al., US 2011/0153464 “Hendricks,” in view of Robinson et al., US 7,813,965 “Robinson.”
In Hendricks, see at least:
Regarding claim 5.    (Currently Amended) An electronic book display method comprising: 
[0079] FIG. 4 is a schematic of the operations center 250, which includes the uplink 254.  The operations center 250 may gather text or books by receiving, formatting, storing, and encoding.  A data stream 302 containing text may be received at the operations center 250 by a data receiver 402.  The data receiver 402 is under the control of a processor 404.
[0080] The processing at the operations center 250 is controlled by a processor 404, which uses an instruction memory 416.  The processor 404 and instruction memory 416 may be supplied by a personal computer or mini-computer, for example.  To perform the catalog and messaging functions, the operations center 250 uses a catalog and message memory 420 and the text generator 410 if necessary.
[0088] As another alternative to cable, television, and telephone system delivery, the public telephone system may be used to provide access to the Internet, where the Internet web site 279 may be accessed.  Electronic books may be ordered, paid for, and delivered directly from the Internet web site 279 over the telephone system.
[0211] Also coupled to the home systems 258', 258'', and 258''' may be an Internet 1105.  The Internet 1105 provides access to web sites such as the web site 279.  The Internet 1105 may also connect to the billing and collection system 278, or operations center 250, which is responsible for formatting and delivering the electronic book data to the broadcast affiliate 1112 and the national broadcaster 1110 to be embedded into their respective program signals for delivery.  The operations center 250 may use the Internet 1105 to post electronic book ordering menus, such as provided in the menu system 851 shown in FIG. 13.  The billing and collection system 278 may use the Internet 1105 to receive orders and payment for the purchases of electronic books.  The electronic book ordering menu 851 may be provided as part of the broadcast from the national broadcaster 1110, the broadcast affiliate 1112, or the local cable system 1114.  Alternatively, the electronic book ordering menu 851 may be downloaded from an Internet web site or alternately viewed directly on the described later in more detail.
displaying an electronic book on which product information is described; and 
 [0320] FIG. 45 is a schematic illustrating display of an electronic catalog in a screen 3770.  Upon generation of an electronic catalog, either custom or default, the viewer 266 in page 3522 displays an interactive electronic catalog in an electronic catalog section 3772, including identification of products or services in sections 3774, 3776, and 3778.  Only identification of three products or services is shown for illustrative purposes; electronic catalog section 3772 may display more or fewer.  The electronic catalog, as shown, may be displayed within an electronic book, as an inset or overlayed image, or displayed in place of an electronic book in page 3522. Please note: For examination purposes, the electronic catalog is displayed within an electronic book as an overlaid image. 
searching for evaluation information associated with the product information or purchase information for purchasing a product corresponding to the product information,
[0155] Free previews for books 866 are also provided by submenus (868, 870).  Examples of the free preview menus are shown in FIG. 14i and FIG. 14j.  FIG. 14i shows a menu depicting various books for which previews are available for viewing.  Following a book selection, a screen submenu showing an excerpt of the selected book cover's description is provided along with an excerpt from a critic's review of the selected book.
[0157] In one book suggestion embodiment, text word searches of preview information (such as book cover descriptions, critics reviews and biographies about the author) and/or text of books or other titles are performed by the library 262 using databases stored in the library memory 600. 
wherein displaying the electronic book on which product information is described includes displaying at least one of the searched evaluation information and purchase information in association with the product information of the electronic book in a same display area, by automatically associating the product information with the at least one of the searched evaluation information and purchase information, and 
Rejection is based upon the teachings applied to claim 5 in part by Hendricks and further taught and/or suggested by Hendrick-Robinson. Hendricks overlays an image of an electronic catalog on the electronic book, facilitates searching based upon product title, author, retail price and electronic delivery means, see at least Figs 14e, 40, 45 & 47; [0309, 0318, 0320, 0321], overlays an electronic order form that includes product/service identification and price, see at least Fig. 40, and provides evaluation information, e.g. critic reviews, of searched catalog items, see at least [0155, 0157]. Although Hendricks associates product information and purchase information in one display area, Hendricks is silent regarding associating searched evaluation information with the product and purchase information in one display area. Robinson on the other hand would have taught Hendricks techniques for displaying in a single display product information, purchase information and evaluation information.
In Robinson, see at least:
(Col. 6, lines 45-53)  With an example architecture 100 in mind, FIG. 2 depicts an illustrative item review page 200 in which aggregated and sorted links may be displayed to one or more of customers 102.  Here, page 200 pertains to customer reviews for a particular hammer offered for sale in item catalog 112.  While FIG. 2 illustrates an item review page, other embodiments may employ multiple other types of pages, such as item detail pages, search results pages, customer discussion pages, and the like. 
(Col. 8, lines 26-31) FIG. 3 depicts a functional flow diagram of an illustrative process 300 for aggregating, sorting, filtering, and displaying element identifiers, such as links, present in user-provided content, such as customer reviews.  Each operation with this figure can be implemented in hardware, software, or a combination thereof.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of searching evaluation information, e.g. filtering customer reviews, and displaying product, purchase and rating information in a single display area as taught by Robinson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Robinson to the teachings of Hendricks would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
displaying at least one of a screen for changing a display setting of the product information or a screen for, when a plurality of pieces of the evaluation information or purchase information are searched by the search unit, changing a reception setting of the evaluation or purchase information.
Rejection is based upon the teachings and rationale applied to claim 5 and further taught and/or suggested by Hendricks-Robinson.
In Hendricks-Robinson, see at least:
[Hendricks: 0123] (3) A video graphics controller 607' that is capable of assisting and displaying VGA quality text and graphic images is included in the viewer 266.  The graphics controller 607' is controlled by the digital circuitry described above.  Text may be displayed in multiple font sizes.
[Hendricks: 0128] Text for electronic books may be displayed in various font sizes.  To accommodate various fonts for display, a variety of fonts are stored in instruction 732 or book memory 728.  Thus larger or smaller fonts may be recalled from memory 621, 728 to create displays desired by the subscriber.
Please note: Changes in font size desired by the subscriber requires a change to a display setting.
Regarding claim 1: Rejection is based upon the teachings and rationale applied to claim 5 and further taught and/or suggested by Hendricks-Robinson regarding computing structures, e.g. processor, instruction memory, Hendricks: see at least Fig. 4 (404, 416); [0080].
Regarding claim 2: Rejection is based upon the teachings and rationale applied to claims 1, 5 and further taught and/or suggested by Hendricks-Robinson regarding purchase icon: [Hendricks: 0144] The menu system 851 allows sequencing between menus and provides menu graphics for graphical displays such as on the LCD display 602 of the viewer 266.  In an electronic book system that uses a set top converter these menus may also be displayed on a television screen.  In an electronic book system that uses a computer, these menus may also be displayed on the computer monitor.  In an embodiment, the menus provide just basic text information from which the subscriber makes choices.  In other embodiments, the menus provide visual displays with graphics and icons to assist the subscriber and allow for subscriber interaction and real-time ordering of electronic books or other content available to the subscriber. Please note: Fig. 14b (Books You Can Order button); Fig. 14e (Order button); Fig. 14f (Confirm Order button); Fig. 14j (Order The Book button).
Regarding claim 3: Rejection is based upon the teachings and rationale applied to claims 1, 5 and further taught and/or suggested by Hendricks-Robinson regarding extracting product information, Hendricks: see at least [0260], [0261], [0264] for extraction of embedded electronic book data,   
Regarding claim 6: Rejection is based upon the teachings and rationale applied to claim 5 and further taught and/or suggested by Hendricks-Robinson regarding computer-readable medium storing a program for executing the method of claim 5, Hendricks: see at least Fig. 4 (404, 416); [0080].
Regarding claim 7: Rejection is based upon the teachings and rationale applied to claim 1. Please note: This is redundant failing to further narrow claim 1.
Regarding claim 10: Rejection is based upon the teachings and rationale applied to claim 5. Please note: This is redundant failing to further narrow claim 5.
Regarding claim 13: Rejection is based upon the teachings and rationale applied to claim 6. Please note: This is redundant failing to further narrow claim 6.
Claim 4 is rejected under 35 USC 103 as being unpatentable over Hendricks, US 2011/0153464, and Robinson, US 7,813,965, as applied to claim 3 further in view of Nath et al., US 2014/0372216 “Nath.”
Rejection is based upon the teachings and rationale applied to claims 1, 3 in part by Hendricks-Robinson and further taught and/or suggested by Hendricks-Robinson-Nath.
Additionally in Hendricks-Robinson, see at least:
[Hendricks: 0004] An advantage of the system is that it eliminates the distribution of any physical object such as a paper book or computer memory device from any book or text distribution system. The purchase of a book becomes a PAY-PER-READTM event avoiding the overhead, "middle-men," printing costs, and time delay associated with the current book distribution system.  Published material and text such as the President's speech, a new law, a court decision on abortion, or O.J. Simpson's testimony can be made immediately available to the consumer at a nominal fee.  Alternatively, books may be made available free to the end use consumer, subsidized by advertisers who sponsor books or embed advertising within the books.
[Hendricks: 0201] The operations center 250 is also equipped to insert messages or advertisements into the file server.  These messages or advertisements will eventually be received by the subscribers.
[Hendricks: 0278] … Based on the specific information known about a customer, advertisements contained in the electronic books may be customized, creating a unique version of the downloaded newspaper, magazine, or book for each customer. 
[Hendricks: 0301] … The viewer 266 may also optionally select and display an advertisement (step 3578), the selection of which may be based upon the product or service selected by the user or other information related to the user.  The advertisements may be targeted to particular users …
Although Hendricks is silent regarding appearance frequency of proper nouns, Nath on the other hand teaches Hendricks techniques for delivering relevant content to the user based upon proper noun appearance frequency.  
In Nath, see at least:
[0001] Mobile device applications have become a primary way in which many users receive content.  Indeed, studies have shown that consumers spent more time on mobile applications than on traditional websites.
[0002] Notwithstanding, advertisers spend significantly less money on mobile application advertisements than on traditional website advertisements.  One likely reason is that unlike most web applications providers, contemporary mobile advertisements tend to be highly irrelevant to the user's interests, and thus not rewarding to advertisers.  For example, it is not uncommon to see gambling advertisements being displayed in an application that is directed towards providing religious content.  This irrelevance results in low clickthrough rates, whereby advertisers tend to avoid or to devalue the mobile platform. 
[0004] Briefly, various aspects of the subject matter described herein are directed towards receiving advertisements (or other relevant content) based upon application page content.  A keyword set comprising one or more keywords is extracted from application page content, and sent to an advertisement server to receive an advertisement.  The received advertisement is rendered in conjunction with the application page content. 
[0005] In one aspect, an auxiliary content server is configured with a memory and processor to execute code, including to receive a keyword set from a client, the keyword set including at least one data item having a local weight computed for the data item at the client.  A global weight (e.g., accessed by the auxiliary content server) is combined with the local weight for at least one data item of the keyword set into a final score for that item.  Auxiliary content (e.g., an advertisement) based upon the data item and score is retrieved and returned to the client.
[0006] In one aspect, application page content is processed, including extracting a plaintext keyword from the page content.  A local weight is computed for the keyword based upon local features, and the plaintext keyword is hashed into a hashed keyword.  After determining that the hashed keyword is represented in a data structure (e.g., a Bloom filter or any other suitable structure) that maintains compressed data representative of advertising keywords, an advertisement request is sent to an advertisement server; the request includes a keyword set including the hashed keyword and the local weight.  An advertisement from the advertisement server is received in response to the request. 
[0024] … As one example, traditional keyword extractors assign a higher weight to a word that appears in the HTML header, which does not apply for application pages.  However, some local features apply to both application content and web pages, and thus the client-side extraction component 106 may use keyword extractor-type features that are also applicable to application pages:
[0025] AnywhereCount: The total number of times the word appears in the page.  
[0026] NearBeginningCount: The total number of times the word appears in the beginning of the page, where in one implementation, beginning is defined as the top third of the screen.  
[0027] SentenceBeginningCount: The number of times the word starts a sentence. 
[0028] PhraseLengthInWord: Number of words in the phrase.  
[0029] PhraseLengthInChar: Number of characters in the phrase.  
[0030] MessageLength: The length of the line, in characters, containing the word. 
 [0031] Capitalization: Number of times the word is capitalized in the page, which indicates whether the word is a proper noun or an important word.  
[0032] Font size: Font size of the word. 
[0065] … Various data sources may be used to find related words, e.g., including a database of related keywords automatically extracted by analyzing search engine web queries and click logs.  The degree of relationship between two keywords may be computed based on how often users of the search engine who are searching for those two keywords click on the same URL.  Another source may be a web service (such as provided by http://veryrelated.com), which when given a keyword, returns a list of related keywords.  The degree of relationship between two keywords may be computed based on how often those two keywords appear in the same webpage and how popular they are on the Internet.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of providing the user with relevant content based upon keyword, e.g. proper noun, and appearance frequency as taught by  Nath would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Nath to the teachings of Hendricks would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 8, 9, 11, 12, 14 and 15 are rejected under 35 USC 103 as being unpatentable over Hendricks, US 2011/0153464, and Robinson, US 7,813,965, as applied to claims 1,  5 and 6 further in view of Gauthier et al., US 7,509,585 “Gauthier.”
Regarding claims 8, 11 and 14: Rejections are based upon the teachings and rationale applied to claims 1, 5 and 6 in part by Hendricks-Robinson and further taught and/or suggested by Hendricks-Robinson-Gauthier. Additionally in Hendricks-Robinson, display setting controls are provided for: book selection/menu item selection controls Fig. 14b, next and previous shelf controls Fig. 14c, backward/forward page turn control Fig. 14j, page control links Fig. 36, and electronic order form setting controls overlaying an electronic book Fig. 40. Although Hendricks-Robinson display evaluation information with purchase information in the same display area and can stack, i.e. overlay, pages within the same display are, Hendricks-Robinson however are short on facilitating page controls settings for selecting only evaluation information or only purchase information. Gauthier on the other hand would have taught Hendricks-Robinson techniques for selective page control useful in selecting only one page of information in a display area.
In Gauthier, see at least:
(Col. 1, lines 50-65) One problem with previous paging controls has been that different types of paging controls are appropriate for different types of display environments (i.e., the devices and/or applications that display pages).  For example, if there is a relatively small number of pages represented by a paging control (e.g., ten or less), then it may be beneficial to list all the page results in a flat paging control that lists every page.  While a flat paging control will work in some instances, if screen display space (or display space within an application displaying a page on a screen) is limited, and there are a large number of pages, a flat paging control becomes less desirable.  While alternate paging controls are available, they are usually only desirable if a large number of pages are to be represented by the paging control or if display space is extremely limited (e.g., on a hand-held device or similar device with a small display area). 
(Col. 40, lines 40-52)    The alternative paging processing control subroutine 600 begins at block 601 and proceeds to block 605 where the characteristics of the paging environment of the client device is determined.  As noted above, this determination may be made by either analyzing passed paging parameters if the selection is made by the server or by other means if the selection is made at the client device.  Next, in decision block 610, a determination is made about the nature of the paging environment.  If, for example, in decision block 610, it is determined that the paging environment is a PDA, then, in block 615, a drop-down paging control type is set.  The drop-down paging control type is then returned in block 699 to the calling routine.
(Col. 8, lines 7-12)    FIG. 7C illustrates yet another type of paging control, namely a "drop-down" or "combo box" paging control 730 wherein a page number may be entered into a combo box 735 or may be selected from a list that drops down from the combo box.  Also included are "back" and "next" arrows and a "NEXT" link 705. 
(Col. 8, lines 13-18)    FIG. 7D illustrates still another type of paging control, namely a spin paging control.  A spin paging control includes a spin control 745 wherein pages are iterated through using directional arrows that sequentially move through all available pages.  Also included are "back" and "next" arrows and a "NEXT" link 705.
Please note: Figs. 7C illustrates individual page selection for small display area devices via drop-down box control setting. Fig. 7D illustrates iterative (i.e. sequential) selection of individual pages via spin control box setting. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of page control as taught by Gauthier would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Gauthier to the teachings of Hendricks-Robinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Further, Gauthier would have taught Hendricks-Robinson that content can be presented as individual pages, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the combination of evaluation information and purchasing information on a single page can dynamically receive page controls to separate such information. For example, evaluation information and purchase information can be a separate page selectable by the drop-down box control setting. Stated in other words, Hendricks-Robinson-Gauthier teach and/or suggest: wherein when displaying the screen for changing the display setting of the product information, the display setting is changed to any of a plurality of settings including a setting for displaying only the evaluation information, a setting for displaying only the purchase information, and a setting for displaying both the evaluation information and the purchase information.
Regarding claims 9, 12 and 15: Rejections are based upon the teachings and rationale applied to the combination of Hendricks-Robinson and further taught and/or suggested by Hendricks-Robinson-Gauthier. 
Additionally in Hendricks-Robinson-Gauthier, see at least:
(Robinson: Col. 5, line 21-29) In one embodiment, link-ranking module 124 ranks links according to a number of times that each link appears within customer reviews 116(1)-(S) and a rating of an item associated with each link.  Here, module 124 would deem a link appearing a most number of times and having a highest rating as the highest-ranking link.  Conversely, module 124 would deem a link appearing the fewest number of times and having the lowest rating as the lowest-ranking link. 
(Robinson: Col. 4, line 63-col. 5, line 20) Link-ranking module 124 functions to receive the aggregated links from the link-identifying module 122 and rank the links according to predetermined criteria.  In other instances, link-ranking module may instead sort the links in a manner other than ranking.  For instance, this criteria may include a number of times that each link appears within reviews 116(1)-(S) and/or a rating of an item associated with each link (e.g., a customer or critic rating).  Other criteria may include a reputation of a customer who authored the review (e.g., a customer's reputation score on website 106), a conversion rate for a link or a page associated with the link (i.e., a percentage of customers who purchase an item after visiting a corresponding link), an availability of an item associated with a link, a profitability of an item associated with a link, a helpfulness of a review in which the link appears, an order in which links appear in a review, a similarity score or tag agreement between the item being reviewed and an item associated with a link, and/or any other factors that may be helpful in sorting the links.  Link-ranking module 124 may also rank the aggregated links in a random fashion in some instances.  Additionally, link-ranking module 124 may employ a certain set of criteria based upon an item being reviewed, or based upon some other factor or factors.  For instance, the certain set of criteria employed may depend upon a product category associated with the reviewed item.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,486,895 (Robertson et al.) November 26, 2002, discloses: A display system for displaying lists of linked documents is disclosed.  The present invention is implemented for displaying lists of pages downloaded from the World Wide Web.  A list of pages will typically be related in some way.  For example, the list of pages may include all the pages defined as relative links on a home page.  A home page is typically an entry point for gaining information on a particular person, product, company ,etc., and the relative links are relative to the Uniform Resource Locator (URL) address of the home page. The list of pages is displayed in a book metaphor, termed a WebBook, on a computer controlled display system.  The book metaphor is desirable since it inherently conveys the notion of the pages being related.  When displayed, two active pages are displayed at one time.  To enable the book metaphor, each page in the list is converted into a page object.  Each page object will represent either an left or right page.  Page objects representing a left page will have an axis of rotation along a right edge (as viewed by a user) while page representing a right page will have an axis of rotation along a left edge (as viewed by a user).  When positioned on the WebBook, the position of the axis of rotation is generally the same as the spine of the WebBook. 
US 8401924 (Rajyagure et al.) March 19, 2013, discloses: FIG. 1 illustrates one example of a system in which electronic catalog users may create and share research data, and illustrates components for implementing the research note detection, creation, editing, conversion to review, and mining methods.  In this particular embodiment, the items are catalog items represented in a browsable electronic catalog hosted by an Internet-accessible web site system.  As will be apparent, the disclosed system is not limited to such an environment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        April 17, 2021